Exhibit 5.1 July 2, 2015 VIA ELECTRONIC TRANSMISSION Securities and Exchange Commission treet, N.E. Washington, DC 20549 Re: KonaRed Corporation, Form S-1 Registration Statement Ladies and Gentlemen: We refer to the above-captioned registration statement on Form S-1 (the “Registration Statement”) under the Securities Act of 1933, as amended (the “Act”), filed by KonaRed Corporation, a Nevada corporation (the “Company”), with the Securities and Exchange Commission. We have examined the originals, photocopies, certified copies or other evidence of such records of the Company, certificates of officers of the Company and public officials, and other documents as we have deemed relevant and necessary as a basis for the opinion hereinafter expressed. In such examination, we have assumed the genuineness of all signatures, the authenticity of all documents submitted to us as certified copies or photocopies and the authenticity of the originals of such latter documents. Based on our examination mentioned above, we are of the opinion that the securities being sold pursuant to the Registration Statement, consisting of(i) 6,000,001 shares that are currently issued and outstanding, have been legally and validly issued, fully paid and non-assessable and (ii) 15,666,666 shares of common stock that may be sold or issued to Lincoln Park Capital Fund LLC (“Lincoln Park”) under the purchase agreement dated June 16, 2015 (the “2015 Purchase Agreement”); are duly authorized and will be, when issued pursuant to the 2015 Purchase Agreement, legally and validly issued, fully paid and non-assessable. We hereby consent to the filing of this opinion as Exhibit 5.1 to the Registration Statement and to the reference to our firm under “Legal Matters” in the related Prospectus. In giving the foregoing consent, we do not hereby admit that we are in the category of persons whose consent is required under Section7 of the Act, or the rules and regulations of the Securities and Exchange Commission. Very truly yours, /s/ Sichenzia Ross Friedman Ference LLP
